DENY; and Opinion Filed November 9, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01340-CV
                                     No. 05-15-01341-CV
                                     No. 05-15-01342-CV
                                     No. 05-15-01343-CV
                                     No. 05-15-01344-CV

                         IN RE ELVIN OMAR VASQUEZ, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
Trial Court Cause No. F-1035051-Q, F-1035052-Q, F-1035053-Q, F-1035054-Q, F-1035055-Q

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                  Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his “Motion to Strike Void Court Orders and Supplemental Orders,” which he

states he filed on June 27, 2015. Relator’s petition does not comply with the rules of appellate

procedure. The petition is not accompanied by an appendix or record. See TEX. R. APP. P.

52.3(k)(1)(a) (appendix must contain certified or sworn copy of order complained of, or any other
document showing the matter complained of), 52.7(a) (relator must file with petition certified or

sworn copy of every document material to relator’s claim for relief). 1

           To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). We noted in our opinion

denying relator’s most recent petition for writ of mandamus it is the responsibility of the parties to

assemble the record in support of a petition for writ of mandamus. See In re Vasquez, No. 05-15-

00592-CV, 2015 WL 2375504, at *1 (Tex. App.—Dallas May 18, 2015, orig. proceeding).

Because relator has not provided a mandamus record, he has not shown he is entitled to relief.

           We deny the petition.




                                                                                /David J. Schenck/
                                                                                DAVID J. SCHENCK
                                                                                JUSTICE

151340F.P05




     1
        Relator has included with his petition for writ of mandamus a letter addressed to Felicia Pitre, the Dallas County District Clerk, but filed in
this court, requesting that she forward us certified copies of the “Motion to Strike Void Orders,” his letters requesting a ruling on the motion, a copy
of the 2011 order of which he complains in the motion, a copy of the judgment, and a copy of the docket sheet, but relator has not filed any of the
requested documents with this Court in support of his petition.




                                                                       –2–